           Case 2:19-cr-00399-ER Document 2 Filed 07/11/19 Page 1 of 2



                       I~ THE UNITED STATES DISTRICT COGRT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

               v.                                           CRIMI~AL         N0.19-c£·3~9
JOSHUA PADILLA


                                  WRIT OF HABEAS CORPUS

       A."I\JD NOW, this    £{   day of   '<JulVJ      , 2019, the warden of Northampton
County Prison located at 666 Walnut Street, Easton, PA 18042, telephone number 610-923-4303,
shall produce the body of JOSHUA PAD ILLA, DOB:                     , Inmate Number: 27880, on
Friday, July 19, 2019 into the custody of Special Agent Daniel Block, Pennsylvania Attorney
General's Office and Special Agent Kathryn Murray, Homeland Security Investigations, for an
initial appearance on an Indictment before the Magistrate Judge, and said prisoner shall remain
in federal custody upon termination of federal criminal proceedings.



                                               BY THE COURT:


                                               ~ t ? t ~1-~                     tt3Ut)
                                               HONORABLE DAVIIisTRAWBRIDGE
                                               United States Magistrate Judge




A.K.A.(s)(if applicable):                             P" Male   r   Female

Booking or Fed. Reg. #: 27880                  DOB:

Facility Address: Northampton County Prison                 Race: White
                  666 Walnut Street, Easton, PA 18042
Facility Phone:   (610) 923-4303            ·                                FBI#:
            Case 2:19-cr-00399-ER Document 2 Filed 07/11/19 Page 2 of 2



                          IN THE CNITED STATES DISTRICT COURT

                      FOR THE EASTERi"l DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

                 v.                                              CRIMINAL :SO. 19-

JOSHUA PADILLA


                        APPLICATION FOR WRIT OF HABEAS CORPt;S
         The undersigned attorney hereby applies to the Court for the issuance of a Writ of Habeas
Corpus
                 p
                      Ad Prosequendum                                  r Ad Testificandum.
Name of Detainee:        Joshua Padilla
Detained at:             Curran-Fromhold Correctional Facility

Detainee is:             a)       R· charged.mth.1s d"1stnct
                                                         . by:

                         p
                              Indictment   r   Information   r Complaint
Charging Detainee with 18 C.S.C. § 225 l(a), (e) (production of child pornography- I count); 18
U.S.C. § 2252(a)(2), (b)(l) (distribution of child pornography-I count); 18 U.S.C. §
2252(a)(4)(B) (possession of child pornography- I count); ~otice of forfeiture.

Detainee will:           p remain in federal custody upon termination of federal criminal
proceedings. Appearance is necessary forthwith in the Eastern District of Pennsylvania on
Friday, July 19, 2019.


                                                 Respectfully submitted,

                                                 WILLIA:\1 M. McSW AIN
